UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-7648


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SCOTT E. LUELLEN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Liam O’Grady, District
Judge. (1:08-cr-00102-LO-1; 1:09-cv-00681-LO)


Submitted:   March 29, 2012                 Decided:   April 3, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Scott E. Luellen, Appellant Pro Se.    Derek Andreson, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Scott E. Luellen seeks to appeal the district court’s

order denying his motion for reconsideration, under Fed. R. Civ.

P. 60(b)(1), of the district court’s order denying relief on his

28 U.S.C.A. § 2255 (West Supp. 2011) motion.                          The order is not

appealable      unless        a    circuit         justice     or     judge       issues     a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(B) (2006).

A certificate        of     appealability           will     not     issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief   on    the    merits,      a    prisoner         satisfies    this    standard      by

demonstrating        that     reasonable           jurists    would       find     that    the

district      court’s     assessment       of       the    constitutional         claims    is

debatable     or     wrong.        Slack   v.       McDaniel,       529   U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and   that       the    motion    states    a    debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Luellen has not made the requisite showing.                              Accordingly,

we deny Luellen’s motion for a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

                                               2
facts   and   legal    contentions   are   adequately   presented     in   the

materials     before   the   court   and   argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                      3